DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “similar” in claim 20 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0067] discloses “the capping layer 270 has the same orientation as the layers 220, 230, 240 of the microLED feature 250”. The examiner does not know if <110> would be considered a “similar” orientation to <100>. The examiner suggests changing “similar” to “same”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 has the same limitations as claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 has the same limitations as claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 has the same limitations as claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (2021/0358999) in view of Yoo (US 2019/0295843) and  Yu et al. (US 2021/0193886).
Kishimoto disclose disclose a microLED (220) and etching layers (21, 22, and 23) (fig 4B-4E) to form the microLED. 
Kishimoto fails to disclose exposing a feature having a layer of etch residue to a wet clean environment to remove at least a portion of the layer of etch residue; exposing the feature having a layer of etch residue to a dry clean environment to remove a portion of the layer of etch residue.
Yoo disclose  exposing a feature having a layer of etch residue to a wet clean environment to remove at least a portion of the layer of etch residue [0063]; exposing the feature having a layer of etch residue to a dry clean environment to remove a portion of the layer of etch residue [0072] and  the wet clean environment comprises a strong acid (HF) [0048]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Kishimoto and Yoo in order to remove the etch residue because removal of defects/residue would increase the radiative efficiency (as noted in the applicant’s specification [0005-0006]. 
Kishimoto and Yoo fail to disclose  encapsulating the microLED feature with a capping layer. 
Yu disclose encapsulating the microLED feature with a capping (encapsulation) layer [0078]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Kishimoto, Yoo and Yu because the encapsulation layer would protect the microLED from atmospheric oxidation, which will help the  microLED radiative efficiency (as noted in the applicant’s specification [0005-0006].
Regarding claim 2, Kishimoto disclose a microLED (220) and etching layers (21, 22, and 23) (fig 4B-4E) to form the microLED. The examiner submits, the process of etching the layers will have the same results (i.e etch residue).
Regarding claim 3, Kishimoto disclose etching layers (21, 22, and 23) (fig 4B-4E) to form the microLED.  Kishimoto disclose the same method therefore one would expect the same results, such as the layer of etch residue comprises carbon contaminants and oxide contaminants. 
Regarding claim 4, Yoo disclose  the wet clean environment comprises a strong acid (HF) [0048].
Regarding claim 5, Yoo disclose rinsing (S34) and drying the feature after exposure to the wet clean environment (S36)(fig. 13). 

Regarding claim 6, Yoo disclose the microLED feature is exposed to the wet clean environment before exposure to the dry clean environment (fig 13). 
Regarding claim 10, Yoo disclose the encapsulation material protects the (micro)led [0004] (ie form a hermetic seal and prevents oxidation). 
Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Yoo (US 2019/0295843) and  Yu et al. (US 2021/0193886) as applied to claim 1 above and further in view of Bedell.

Regarding claims 7, Kishimoto Yoo and Yu fail to  disclose the dry clean environment comprises an alkyl metal compound trimethyl aluminum (TMA). 
Bedell disclose the dry clean environment comprises an alkyl metal compound trimethyl aluminum (TMA)[0047] to form the protective capping layer.
Regarding claims 8, Kishimoto Yoo and Yu fail to  disclose the capping layer consists essentially of aluminum nitride.
Bedell disclose the capping layer consists essentially of aluminum nitride [0047].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Bedell with Kishimoto Yoo and Yu because the encapsulation (protective capping) layer would protect the microLED from atmospheric oxidation, which will help the  microLED radiative efficiency (as noted in the applicant’s specification [0005-0006]). 
Claims 11-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (2021/0358999) in view of Yoo (US 2019/0295843)  Yu et al. (US 2021/0193886) and Helander et al. (US 11,043,636).
Kishimoto disclose disclose a microLED (220) and etching layers (21, 22, and 23) (fig 4B-4E) to form the microLED. 
Kishimoto fails to disclose exposing a feature having a layer of etch residue to a wet clean environment to remove at least a portion of the layer of etch residue; exposing the feature having a layer of etch residue to a dry clean environment to remove a portion of the layer of etch residue.
Yoo disclose  exposing a feature having a layer of etch residue to a wet clean environment to remove at least a portion of the layer of etch residue [0063]; exposing the feature having a layer of etch residue to a dry clean environment to remove a portion of the layer of etch residue [0072] and  the wet clean environment comprises a strong acid (HF) [0048]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Kishimoto and Yoo in order to remove the etch residue because removal of defects/residue would increase the radiative efficiency (as noted in the applicant’s specification [0005-0006]. 
Kishimoto and Yoo fail to disclose  encapsulating the microLED feature with a capping layer. 
Yu disclose encapsulating the microLED feature with a capping (encapsulation) layer [0078]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Kishimoto, Yoo and Yu because the encapsulation layer would protect the microLED from atmospheric oxidation, which will help the  microLED radiative efficiency (as noted in the applicant’s specification [0005-0006].
Kishimoto, Yoo and Yu fail to disclose an encapsulation layer formed by ALD.
Helander et al. disclose forming an encapsulation layer by ALD.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Kishimoto, Yoo and Yu because the encapsulation layer would protect the microLED from atmospheric oxidation, which will help the  microLED radiative efficiency (as noted in the applicant’s specification [0005-0006]. Moreover, the examiner takes official notice that ALD has excellent thickness control and uniformity and has excellent step coverage. 
Regarding claim 12, Kishimoto disclose a microLED (220) and etching layers (21, 22, and 23) (fig 4B-4E) to form the microLED. The examiner submits, the process of etching the layers will have the same results (i.e etch residue).
Regarding claim 13, Kishimoto disclose the layered substrate is etched by a reactive ion etching (RIE) process [0120].
Regarding claim 14, Kishimoto disclose the same method therefore one would expect the same results, such as the layer of etch residue comprises carbon contaminants and oxide contaminants.
Regarding claim 15, Yoo disclose  the wet clean environment comprises a strong acid (HF) [0048].
Regarding claim 17,  the combination of Kishimoto, Yoo Yu and Helander would the surface of the microled would inherently be substantially free of contaminants and crystalline before encapsulating the microLED feature.
Regarding claim 19, Yoo disclose the encapsulation material protects the (micro)led [0004] (ie form a hermetic seal and prevents oxidation). 

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Yoo (US 2019/0295843) Yu et al. (US 2021/0193886) and Helander et al. as applied to claim 11 above and further in view of Bedell.

Regarding claims 16, Kishimoto Yoo and Yu fail to  disclose the dry clean environment comprises an alkyl metal compound trimethyl aluminum (TMA). 
Bedell disclose the dry clean environment comprises an alkyl metal compound trimethyl aluminum (TMA)[0047] to form the protective capping layer.
Regarding claims 18, Kishimoto Yoo and Yu fail to  disclose the capping layer consists essentially of aluminum nitride.
Bedell disclose the capping layer consists essentially of aluminum nitride [0047].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Bedell with Kishimoto Yoo and Yu because the encapsulation (protective capping) layer would protect the microLED from atmospheric oxidation, which will help the  microLED radiative efficiency (as noted in the applicant’s specification [0005-0006]). 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817